Wright, J.,
announced that as to the second and third points relied on for a new trial, the court were unanimously of opinion, that no error in the court was shown. Whether the laying out the town, paying the taxes, etc., satisfied the jury of an actual possession in the ancestor, was a question for the jury; and that, in a proper case, it was the duty of the court to explain the evidence given to the jury.
That, as to the other point, two of the judges were of opinion that the holder of a final certificate of purchase and payment from the United States land office, has a right of entry, upon which he may recover, against one showing no title, and relying upon a mere naked possession ; while the other two judges thought differently.
This division of opinion operates to overrule the motion for a new trial.